— Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 8, 2013. The order denied the motion of plaintiff to dismiss the second through sixth counterclaims of defendant.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 16 and 17, 2013,
It is hereby ordered that said appeal is unanimously dismissed *1313without costs upon stipulation. Present — Smith, J.P, Peradotto, Garni, Valentino and Whalen, JJ.